               Case 3:18-cv-06582-WHA Document 20-1 Filed 11/05/18 Page 1 of 4



           1   KEKER, VAN NEST & PETERS LLP
               ELLIOT R. PETERS - #158708
           2   epeters@keker.com
               LAURIE CARR MIMS - #241584
           3   lmims@keker.com
               STEVEN P. RAGLAND - #221076
           4   sragland@keker.com
               CODY S. HARRIS - #255302
           5   charris@keker.com
               ELIZABETH K. McCLOSKEY - #268184
           6   emccloskey@keker.com
               SEAN M. ARENSON - # 310633
           7   sarenson@keker.com
               MAYA PERELMAN - # 318554
           8   mperelman@keker.com
               633 Battery Street
           9   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
          10   Facsimile:     415 397 7188

          11   Attorneys for Plaintiff
               GENENTECH, INC.
          12
                                            UNITED STATES DISTRICT COURT
          13
                                           NORTHERN DISTRICT OF CALIFORNIA
          14
                                               SAN FRANCISCO DIVISION
          15
               GENENTECH, INC.,                              Case No. 3:18-cv-06582-LB
          16
                              Plaintiff,                     [PROPOSED] ORDER GRANTING
          17                                                 PLAINTIFF GENENTECH, INC.’S
                       v.                                    MOTION FOR PRELIMINARY
          18                                                 INJUNCTION
               JHL BIOTECH, INC., XANTHE LAM, an
          19   individual, ALLEN LAM, an individual,         Date:      December 13, 2018
               JAMES QUACH, an individual, RACHO             Time:      9:30 a.m.
          20   JORDANOV, an individual, ROSE LIN, an         Dept:      Courtroom B - 15th Floor
               individual, JOHN CHAN, an individual,         Judge:     Hon. Laurel Beeler
          21   and DOES 1-50,
                                                             Date Filed: October 29, 2018
          22                  Defendants.                    Trial Date: Not Set

          23

          24

          25

          26

          27

          28

                                 [PROPOSED] ORDER GRANTING PLAINTIFF GENENTECH, INC.’S
                                          MOTION FOR PRELIMINARY INJUNCTION
                                                 Case No. 3:18-cv-06582-LB
1155342
               Case 3:18-cv-06582-WHA Document 20-1 Filed 11/05/18 Page 2 of 4



           1   TO ALL DEFENDANTS AND THEIR ATTORNEYS OF RECORD:

           2          The motion for preliminary injunction by Genentech, Inc. (“Genentech”) came before this

           3   Court for consideration on ________, 2018. Based upon the parties’ submissions to the Court,

           4   the applicable law, the relevant pleadings and papers on file in this action, and the arguments of

           5   counsel, the Court hereby GRANTS Genentech’s motion for a preliminary injunction and

           6   ORDERS as follows:

           7                                         Preliminary Injunction

           8          The Court, for the purposes of this Preliminary Injunction, finds that Genentech has

           9   demonstrated a likelihood of success on the merits of its trade secret misappropriation claims

          10   against JHL Biotech, Inc., Xanthe Lam, Allen Lam, Racho Jordanov, Rose Lin, James Quach,

          11   and John Chan (collectively “Defendants”) and the possibility of irreparable injury to Genentech.

          12   The Court further finds that the balance of harms tips in favor of Genentech.

          13          Accordingly, IT IS HEREBY ORDERED that:

          14          1.      Defendants shall not disclose or use, directly or indirectly, Genentech’s trade

          15   secret information.

          16          2.      Defendants shall not make, test, use, promote, offer to sell, market, commercialize,

          17   or sell biologics, therapeutics, drugs, and/or products of any kind that utilize, embody, or were

          18   developed, in whole or in part, with the benefit or use of any of Genentech’s trade secret

          19   information.

          20          3.      Defendants shall not utilize any processes or methods that are derived from,

          21   contain, or embody, in whole or in part, any of Genentech’s trade secret information.

          22          4.      Defendants shall not submit to or file with any regulatory body any documents or

          23   other materials (in paper, electronic, or any other form, including, for example, cell lines, assays,

          24   test results, drug substances, or drug products) that are derived from, contain, or embody, in

          25   whole or in part, any of Genentech’s trade secret information.

          26          5.      Defendants shall preserve and to return to Genentech within fourteen (14) calendar

          27   days of the date of this Order (i) all copies of all Genentech documents and information, including

          28   without limitation any confidential, proprietary, and/or trade secret information acquired from
                                                                 1
                                  [PROPOSED] ORDER GRANTING PLAINTIFF GENENTECH, INC.’S
                                           MOTION FOR PRELIMINARY INJUNCTION
                                                  Case No. 3:18-cv-06582-LB
1155342
               Case 3:18-cv-06582-WHA Document 20-1 Filed 11/05/18 Page 3 of 4



           1   Genentech; and (ii) all copies of all materials (in paper, electronic, or any other form, including,

           2   for example, cell lines, assays, test results, drug substances, or drug products) containing any, or

           3   derived from any, Genentech trade secrets.

           4          6.      JHL Biotech, Inc., Racho Jordanov, and Rose Lin (collectively “JHL

           5   Defendants”), shall, within thirty (30) calendar days of the date of this Order, conduct a thorough

           6   investigation and provide a detailed accounting under oath, setting forth each individual and

           7   entity to whom or to which Defendants and any of them, and their employees or representatives,

           8   and all persons acting in concert or participating with them, disclosed (i) any Genentech

           9   documents or other materials (in paper, electronic, or any other form, including, for example, cell

          10   lines, assays, test results, drug substances, or drug products) or (ii) any of Genentech’s

          11   confidential, proprietary, and/or trade secret information, what they saw or heard, when they saw

          12   or heard it, and for what purpose. This Order requires more than querying servers with keyword

          13   searches. For example, the JHL Defendants must interview personnel, particularly focusing on

          14   anyone who has communicated with Xanthe Lam, Allen Lam, John Chan, or James Quach.

          15          7.      Defendants shall provide to Genentech’s counsel and the Court, within thirty (30)

          16   calendar days of the date of this Order, a complete and chronologically organized log of all oral

          17   and written communications—including, without limitation, conferences, meetings, phone calls,

          18   Skype or video-chat sessions, one-on-one conversations, texts, emails, letters, memos, and

          19   voicemails— wherein Xanthe Lam, Allen Lam, John Chan, or James Quach may have mentioned

          20   any Genentech confidential, proprietary, or trade secret information to any officer, director,

          21   employee, agent, supplier, or consultant of the JHL Defendants. The log shall identify for each

          22   such communication the time, place (if applicable), mode, all persons involved, and subjects

          23   discussed, as well as any and all notes, recordings, invoices, or other records referencing such

          24   communication.

          25

          26          IT IS FURTHER ORDERED that Genentech shall post a bond of $_________ in

          27   connection with this Preliminary Injunction Order.

          28
                                                                 2
                                  [PROPOSED] ORDER GRANTING PLAINTIFF GENENTECH, INC.’S
                                           MOTION FOR PRELIMINARY INJUNCTION
                                                  Case No. 3:18-cv-06582-LB
1155342
               Case 3:18-cv-06582-WHA Document 20-1 Filed 11/05/18 Page 4 of 4



           1         IT IS SO ORDERED.
           2   Dated: _________________, 2018
           3                                          Hon.
                                                      Judge, United States District Court
           4

           5

           6

           7

           8

           9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                        3
                              [PROPOSED] ORDER GRANTING PLAINTIFF GENENTECH, INC.’S
                                       MOTION FOR PRELIMINARY INJUNCTION
                                              Case No. 3:18-cv-06582-LB
1155342
